COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-191-CR


RONALD SHORTY                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Ronald Shorty pleaded guilty to sexual assault pursuant to a

plea bargain agreement. On January 5, 2009, the trial court placed him on five

years’ deferred adjudication community supervision. The State filed a petition

to proceed to adjudication on March 12, 2009, alleging that Shorty had violated

two conditions of his community supervision. Shorty’s court-appointed trial




      1
           See Tex. R. App. P. 47.4.
counsel filed a motion for competency exam, and the trial court appointed Dr.

Barry Norman to conduct the exam. Dr. Norman concluded that Shorty was

competent to stand trial. Shorty pleaded “true” to the allegations in the State’s

petition to proceed to adjudication.    The State waived one allegation in its

petition. The trial court found that the second allegation in the State’s petition

was true, adjudicated Shorty guilty, and sentenced him to nine years’

confinement.

      Shorty’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel averred

that, in his professional opinion, this appeal is frivolous. Counsel’s brief and

motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no reversible

grounds on appeal and referencing any grounds that might arguably support the

appeal. See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth

1995, no pet.). This court afforded Shorty the opportunity to file a brief on his

own behalf, but he did not do so.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of




      2
           386 U.S. 738, 87 S. Ct. 1396 (1967).

                                        2
Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays, 904 S.W.2d at 922–23. Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351

(1988).

      We have carefully reviewed counsel’s brief and the record.    We agree

with counsel that the appeal is wholly frivolous and without merit. We find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                SUE WALKER
                                                JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 14, 2010




                                      3